               Case 1:18-cv-08468-LGS Document 145 Filed 10/02/20 Page 1 of 1




The application is GRANTED. Defendants may file their Pretrial Memorandum of Law in redacted form and
under seal. The Court has reviewed the materials, and the proposed redactions are narrowly tailored to
prevent the disclosure of information that could impair the value of the artwork at issue, as well as other
artworks. See, e.g., CSL Silicones, Inc. v. Midsun Grp. Inc., No. 14 Civ. 1897, 2017 WL 4750701, at *4 (D. Conn.
July 12, 2017) (allowing for redactions of "commercially sensitive" information).

SO ORDERED

Dated: October 2, 2020
       New York, New York




              Re:     Abbott Laboratories v. Feinberg, Consolidated Case No. 18 Civ. 8468 (LGS)
                      (Related Former Case No. 19 Civ. 600 (LGS)) (the “Action”)

     Dear Judge Schofield:

            We represent Defendants Nancy Feinberg, Hope Feinberg Schroy, and David Feinberg as
     co-executors of the Estate of Carol Feinberg (“Defendants”) in the above-referenced Consolidated
     Action. Pursuant to Section I.D.3. of Your Honor’s Individual Rules and Procedures for Civil
     Cases, we write to respectfully request the Court’s permission to file Defendants’ Pretrial
     Memorandum of Law in redacted form and under seal.

             At Plaintiff Abbott Laboratories’ request, the Court has permitted sealed filings with
     respect to the identity of certain artworks relevant to this Action. Out of respect to those filings,
     Defendants are seeking permission to file their Pretrial Memorandum of Law in redacted form and
     under seal.

                                                           Respectfully submitted,




                                                           Kaveri Arora



     Cc:      All counsel of record (via ECF)
